Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed in the after final amendment on 10/13/21 (entered) and the interview held 11/03/21, Claims 1, 9, 13-16, 18-19 & 21-32 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Lenna on 11/03/21.

Based on the most recent set of claims filed in the after final amendment on 10/13/21 (entered) and the interview held 11/03/21, the application has been amended as follows: 
Claim 1 has been amended as follows:1. (Currently Amended) A surgical retractor comprising: a longitudinal element extending along a longitudinal axis between opposite first , 
wherein the first blade and the second blade are radiolucent.
Claim 18 has been amended as follows:18. (Currently Amended) A surgical retractor comprising: a longitudinal element extending along a longitudinal axis between opposite first and second ends; a first extension coupled to the first end such that the first extension is fixed relative to the longitudinal element along the longitudinal axis; a second extension coupled to the second end such that the second extension is configured to slide linearly relative to the longitudinal element in opposite directions along the longitudinal axis; a first blade including a first arm and a second arm, proximal ends of the arms being coupled to the first extension, distal ends of the first and second arms being connected via a member, the first arm being spaced apart from the second arm from the first extension to the member, the member and the first and second arms being relatively disposed in a configuration to guide at least one surgical instrument in a selected orientation relative to a surgical site; and a second blade coupled to the second extension such that the second blade is movable relative to the first blade, the second blade including spaced apart arms , 
wherein the first blade and the second blade are radiolucent.  

Claim 19 has been amended as follows:
19. (Currently Amended) A surgical system comprising: a longitudinal element extending along a longitudinal axis between opposite first and second ends; a first extension coupled to the first end such that the first extension is fixed relative to the longitudinal element along the longitudinal axis and is pivotable relative to the longitudinal element about a pivot axis that extends parallel to the longitudinal axis; a second extension comprising a housing having the second end disposed therein such that the second extension is configured to slide linearly relative to the longitudinal element in opposite directions along the longitudinal axis; a first blade including a first arm and a second arm, proximal ends of the first and second arms being coupled to the first extension, distal ends of the first and second arms being connected by a member, the first arm being spaced apart from the second arm from the first extension to the member to define an opening; a second blade coupled to the second extension, wherein the first blade and the second blade are radiolucent; and at least one surgical instrument being supported by the member and disposable within the opening in a selected orientation relative to a surgical site.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the 
a longitudinal element extending along a longitudinal axis between opposite first and second ends; a first extension coupled to the first end; a second extension coupled to the second end such that the second extension is configured to slide linearly relative to the longitudinal element along the longitudinal axis; a first blade including a first arm and a second arm, proximal ends of the first and second arms being coupled to the first extension, distal ends of the first and second arms being connected by a member, the first arm being spaced apart from the second arm between the first extension and the member, the member being disposed with the first and second arms to support at least one surgical instrument in a selected orientation relative to a surgical site; and a second blade coupled to the second extension, wherein the first blade and the second blade are radiolucent, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Fowler Jr. (US Patent No. 6,468,207) and Grieshaber (US Patent No. 2,963,795).
Fowler Jr. discloses a deep tissue surgical retractor including an elongated frame, first and second extensions coupled to a first end of the frame, a first blade coupled to the first extension and a second blade coupled to the second extension, but Fowler Jr. fails to disclose that the second extension is configured to slide linearly relative to a longitudinal axis of the frame, and wherein the first and second blades are radiolucent. Furthermore, there is no reason to modify the retractor of Fowler Jr. as claimed without destroying the invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/JESSICA WEISS/Primary Examiner, Art Unit 3775